Citation Nr: 0711424	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-00 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart condition, to 
include as secondary to service-connected hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had verified active military service from June 
1956 to November 1971 and from June 1972 to August 1976.  He 
also has an additional period of unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

For the reasons expressed below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.
 

REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service, or, on a secondary basis, for disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.310(a) (2006).  Section 3.310(a) has been 
interpreted to permit service connection not only for 
disability caused by service-connected disability, but also 
for the additional degree of impairment resulting from 
aggravation of a nonservice-connected condition by a service- 
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Initially, the Board points out that although the veteran was 
provided general VCAA notice letters in April 2003, he was 
not given notice of the type of evidence necessary to 
substantiate a claim of secondary service connection for a 
heart condition.  Furthermore, the notice requirement is 
applicable to all aspects of a claim, to include the 
establishment of the effective date and the potential 
disability ratings.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, the Board finds that a 
remand is warranted to ensure that the veteran is provided 
with a fully compliant VCAA notice that is tailored 
specifically to the veteran's claim for secondary service 
connection currently on appeal. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); see also Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In addition, while the veteran was provided with a VA 
examination in April 2003, it was conducted before all his 
medical records were associated with the claims file.  
Furthermore, as pointed out by the veteran's representative, 
the examiner failed to provide a rationale for his opinion.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence). 
Therefore, the Board finds that further medical examination 
and opinion, based on full consideration of the veteran's 
documented medical history, that resolves the question of 
whether the veteran's heart condition(s) is medically related 
to service or to his service-connected hypertension, is 
needed to fairly resolve the claim on appeal.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

Accordingly, the RO should arrange for the veteran to undergo 
VA cardiology examination, by a physician, at an appropriate 
VA medical facility.  The veteran is hereby advised that 
failure to report to any scheduled examination, without good 
cause, may result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled examination, the RO must 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

Prior to arranging for a VA examination, there appears to be 
outstanding VA and private medical records that first need to 
be obtained.  In an April 2003 letter, the veteran stated 
that since 1982, Dr. James Whitford, Jr. (deceased) and 
thereafter, Dr. Donald Hanna, at Carolina Family Medicine in 
Goose Creek, South Carolina, have been his medical providers.  
He specifically stated that Dr. Whitford treated his heart 
attack in August 1992.  Although there are some records from 
Drs. Whitford and Hanna associated with the claims file, all 
records for the time period from December 1990 to April 1995 
are missing.  

Furthermore, in a January 2007 letter, the veteran reported 
that he underwent open heart surgery in December 2005 and he 
contends this reflects his continued problems with a heart 
condition secondary to his service-connected hypertension.  
He has identified additional private physicians and medical 
facilities and provided authorization so that their records 
may be obtained. The veteran has also indicated that he has 
continued receiving treatment for his heart condition at the 
VA medical center in Charleston, South Carolina.   Thus, VA 
and private medical records relating to the treatment and/or 
evaluation of the veteran's service-connected hypertension 
and for a heart condition should be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Finally, as noted above, the veteran has verified active 
service from June 1956 to November 1971, and from June 1972 
to August 1976.  However, the veteran contends that he served 
continuously, without any break in service, from June 1956 to 
August 1976.  The only DD 214 in the claims folder reflects 
that the veteran had a total of 20 years, 2 months and 18 
days of active service, which appears to support the 
veteran's contention.  The RO should attempt to verify this 
service through the appropriate channels prior to a final 
adjudication of the veteran's current claim.  If this cannot 
be accomplished it should be documented in the claims file as 
to the steps taken to obtain this information.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.   The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
consistent with Dingess/Hartman.  Among 
other things, the letter should do the 
following: (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim of service connection, to 
include secondary service connection; (2) 
inform the claimant about the information 
and evidence that VA will seek to 
provide; (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and (4) request 
or tell the claimant to provide any 
evidence in the claimant's possession 
that pertains to the claim, or something 
to the effect that the claimant should 
"give us everything you've got pertaining 
to your claim(s)."

The notice should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal.

2. The RO should request that the veteran 
identify all medical providers who have 
treated him for hypertension and a heart 
condition since discharge from service.  
After securing any necessary release, the 
RO should then obtain copies of the 
identified medical records if not already 
part of the claims file.  The RO should 
specifically request authorization to 
obtain missing treatment records for Drs. 
Whitford and Hanna at Carolina Family 
Medicine in Goose Creek, South Carolina, 
from December 1990 to April 1995 (to 
include the veteran's hospitalization and 
treatment for his 1992 heart attack); 
Scott L. Woodfield, M.D. in North 
Charleston, South Carolina, from 1999 to 
the present; James M. Benner, M.D. in 
Charleston, South Carolina, from 2005 to 
the present; and from Trident Medical 
Center, from December 2005 to the present 
(inpatient hospital stay).  

3.  The RO should obtain from the 
Charleston, South Carolina VA medical 
center copies of all outstanding records 
of evaluation and/or treatment of the 
veteran's service-connected hypertension 
and a heart condition from March 2003 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

4.  The RO should ask the service 
department to verify the veteran's period 
of active service from November 1971 to 
June 1972 and to provide a copy of his DD 
Form 214 from that period, if available.  
The response received should be 
associated with the claims file.

5. After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA cardiology 
examination, by a physician, at an 
appropriate VA medical facility. The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the report of 
examination should reflect consideration 
of the veteran's documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.

The examiner should render an opinion 
whether, consistent with sound medical 
principles, it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the veteran's heart 
condition(s) is (a) medically related to 
service, or (b) was caused or is 
aggravated by the veteran's service-
connected hypertension.  If aggravation 
of the nonservice-connected heart 
condition by the service-connected 
hypertension is found, the examining 
physician should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid any future remand, the 
RO must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
undertaken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Readjudicate the issue of entitlement 
to service connection for a heart 
condition, to include as secondary to the 
veteran's service-connected hypertension 
in light of Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for 
appellate review.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



